     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 1 of 38 Page ID #:1




 1   Greg Nylen [SBN 151129]
 2   Kevin Abbott [SBN 281312]
     LOBB & PLEWE, LLP
 3   4160 Temescal Canyon Rd., Suite 202
 4   Corona, CA 92883
     Telephone: (951) 788-9410
 5
     Facsimile: (951) 788-0766
 6   E: gnylen@lobbplewe.com
 7
        kabbott@lobbplewe.com

 8   James Donoian (pro hac vice pending)
 9   Aya Cieslak-Tochigi (pro hac vice pending)
     McCarter & English, LLP
10
     825 Eighth Avenue, 31st Floor
11   New York, NY 10019
     P: 212-609-6817
12
     E: jdonoian@mccarter.com
13      acieslaktochigi@mccarter.com
14
     Keith Toms (pro hac vice pending)
15   Quincy Kayton (pro hac vice pending)
16   McCarter & English, LLP
     265 Franklin St.
17
     Boston, MA 02140
18   P: 617-449-6591
19   E: ktoms@mccarter.com
     E: qkayton@mccarter.com
20
21   Aaron Y. Silverstein (pro hac vice pending)
     Saunders & Silverstein LLP
22
     14 Cedar Street, Suite 224
23   Amesbury, MA 01913
24
     asilverstein@sandsip.com
     Telephone: 978-463-9100
25
26   Attorneys for Plaintiffs, VANS, INC. and VF OUTDOOR, LLC
27   [caption continued on next page]
28
                                            1
                                        COMPLAINT
                                                                           660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 2 of 38 Page ID #:2




 1                          THE UNITED STATES DISTRICT COURT
 2
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3
 4                                   SOUTHERN DIVISION
 5
 6   VANS, INC.; VF OUTDOOR, LLC,              ) Case No.: 8:18-cv-2258
 7
                                               )
                      Plaintiffs,              )
 8                                             )
 9           vs.                               ) COMPLAINT
                                               ) AND DEMAND FOR JURY TRIAL
10
     TARGET CORPORATION ;                      )
11   FARYLROBIN, LLC,                          )
                                               )
12
                      Defendants.              )
13                                             )
14                                             )
15
16
17                                       COMPLAINT
18
19      Plaintiff Vans, Inc., and VF Outdoor, LLC (collectively, “Vans”) by and
20   through their counsel, brings this action against defendants Target Corporation
21   (“Target”) and Farylrobin LLC (“Farylrobin”) (collectively, “Defendants”). As
22   grounds for this complaint, Vans alleges the following:
23
24                                  NATURE OF THE ACTION
25      1.         This is an action for trademark infringement and unfair competition
26   arising under the trademark laws of the United States, 15 U.S.C. §§ 1051 et seq.
27   and under the common law and deceptive and unfair trademark practices laws of
28   the State of California, California Business and Professions Code §17200, related
                                              2
                                          COMPLAINT
                                                                               660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 3 of 38 Page ID #:3




 1   to Defendants’ sale of the “Camella Lace-Up Sneaker” (“Infringing Product”),
 2   which intentionally and willfully copies the protectable trade dress and trademarks
 3   of Vans’ iconic Old Skool shoe (“Old Skool Shoe”) and is likely to cause
 4   confusion in the marketplace. Indeed, consumers on Target’s own website refer to
 5   the Infringing Product, depicted below, as “fake Vans,” clearly indicating an
 6   express association with, and a likelihood of confusion with, Vans’ products.
 7
 8            Vans’ Old Skool Shoe                Defendants’ Infringing Product
 9
10
11
12
13
14
15
16
17      2.    Moreover, upon information and belief, Defendants’ infringement was
18   motivated not only by the extreme popularity of Vans’ Old Skool Shoe — which is
19   a top-selling lifestyle shoe among Defendants’ target customers of millennial and
20   Gen-Z women — but also by a desire to misappropriate Vans’ reputation and
21   cachet to lend unwarranted and instant credibility to Target’s Wild Fable product
22   line upon its launch.
23      3.    Vans has a long history of, and sterling reputation for, being authentic
24   and connected to pop-culture, street culture, and youth culture, which are the stated
25   goals for Target’s Wild Fable line. As such, Defendants should not be permitted to
26   associate themselves with Vans’ history and reputation by selling shoes that are
27   likely to cause confusion with the trade dress and trademarks of Vans’ Old Skool
28   Shoe.
                                             3
                                         COMPLAINT
                                                                                   660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 4 of 38 Page ID #:4




 1                               JURISDICTION AND VENUE
 2      4.      This Court has jurisdiction over the subject matter of this action pursuant
 3   to Section 39 of the Lanham Act, 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331,
 4   1332(a), and 1338, and has supplemental jurisdiction pursuant to 28 U.S.C. §
 5   1367(a).
 6      5.      This Court has personal jurisdiction over defendant Target because it is
 7   engaged in substantial and regular business in the State of California and in the
 8   Central District of California, including by selling its goods through retail stores
 9   located in the Central District of California. Additionally, defendant Target’s acts
10   have caused injury to plaintiff Vans within the State of California and the Central
11   District of California.
12      6.      This Court has personal jurisdiction over defendant Farylrobin because it
13   is engaged in substantial and regular business in the State of California and in the
14   Central District of California. Additionally, defendant Farylrobin’s acts have
15   caused injury to plaintiff Vans within this District by supplying its infringing
16   goods to defendant Target for sale in the State of California and in the Central
17   District of California.
18      7.      Venue is properly founded in this judicial district pursuant to 28 U.S.C. §
19   1391(b) and (c) because Defendants are subject to personal jurisdiction within this
20   district and/or because a substantial part of the events giving rise to these claims
21   occurred within this judicial district.
22
23                                      THE PARTIES
24      8.      Vans, Inc. is a corporation organized and existing under the laws of the
25   State of Delaware, having its principal place of business at 1588 South Coast
26   Drive, Costa Mesa, California 92626.
27
28
                                               4
                                           COMPLAINT
                                                                                    660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 5 of 38 Page ID #:5




 1      9.    VF Outdoor, LLC is a limited liability company organized and existing
 2   under the laws of Delaware, having its principal place of business at 2701 Harbor
 3   Bay Parkway, Alameda, California 94502.
 4      10.   Upon information and belief, defendant Target is a corporation organized
 5   and existing under the laws of Minnesota, having its principal place of business at
 6   1000 Nicollet Mall, Minneapolis, MN, 55403.         Upon information and belief,
 7   Target regularly transacts business in the United States and in the State of
 8   California.
 9      11.   Upon information and belief, defendant Farylrobin is a limited liability
10   company organized and existing under the laws of New York, having a principal
11   place of business at 2011 Park Avenue South, Suite 1408, New York, NY, 10003-
12   1523. Upon information and belief, Farylrobin regularly transacts business in the
13   United States and in the State of California.
14
15                                           FACTS
16                                Vans and Vans’ Business
17      12.   Founded in 1966 in Anaheim, California, by Van Doren brothers Paul
18   and Jim, along with partners Gordon Lee and Serge Delia, Vans has grown from
19   humble beginnings to become one of the most well-known and groundbreaking
20   footwear, apparel, and accessory companies in the world.
21      13.   Vans’ products are widely recognized and extremely popular. The
22   company has achieved recognition as ranking among the world’s greatest and most
23   recognizable brands. Vans’ iconic trademarks and distinctive trade dress related to
24   its classic shoe designs have been consistently used for decades and are known
25   throughout the world to indicate the source of Vans’ high quality products. Over
26   the past 40 years, tens of millions of pairs of shoes with Vans’ distinctive
27   trademarks and trade dress have been sold in the United States.
28
                                             5
                                         COMPLAINT
                                                                                 660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 6 of 38 Page ID #:6




 1      14.   Vans’ products have amassed significant goodwill and are continuing to
 2   grow in popularity. Indeed, “Vans is the No. 3 ‘top trend’ cited among teens”
 3   (Piper Jaffray Taking Stock With Teens Survey – Fall 2018). The brand is also
 4   recognized as the top-ranked footwear brand for upper-income females in the
 5   United States (Piper Jaffray Taking Stock With Teens Survey – Fall 2018).
 6      15.   Much of Vans’ success is owed to its enduring reputation for creating
 7   lasting and durable footwear products without sacrificing comfort or style, and,
 8   perhaps just as important, its longstanding and consistent use of its trademarks and
 9   its trade dress. This consistent use of distinctive trademarks and trade dress,
10   combined with Vans’ peerless reputation for lifestyle and active shoes, has been
11   instrumental in Vans’ lasting popularity.
12
13                                 Vans’ Old Skool Shoe
14      16.   One of Vans’ most popular shoe designs, and indeed one of the most
15   iconic shoe designs in history, is the Vans Old Skool Shoe, depicted below, which
16   was introduced in 1977. Few shoes have remained as consistently popular or are as
17   instantly recognizable as the Old Skool Shoe.
18
19
20
21
22
23
24
25
26
                                    Vans Old Skool Shoe
27
28
                                            6
                                        COMPLAINT
                                                                                  660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 7 of 38 Page ID #:7




 1      17.     The Old Skool Shoe design features the iconic “Side Stripe” trademark,
 2   highlighted below. Originally known as the “jazz stripe,” this highly distinctive
 3   design element has become the unmistakable hallmark of the Vans brand and is the
 4   subject of three United States trademark registrations (see Paragraphs 27-29) (the
 5   “Side Stripe Trademark”). The Side Stripe Trademark’s prominent placement and
 6   often-contrasted color make Vans’ shoes immediately recognizable to consumers
 7   even at far-off distances.
 8
 9
10
11
12
13
14
15                                Vans Side Stripe Trademark
16      18.     Since 1977, The Old Skool Shoe has continuously featured a
17   combination of distinctive source-identifying elements, including: (1) the Vans
18   Side Stripe Trademark, in contrasting color to the shoe upper; (2) a white
19   rubberized midsole; (3) a contrast line around the top edge of the midsole; (4) a
20   textured toe box outer around the front of the white midsole; and (5) visible
21   stitching, in contrasting color, including where the lace bracing meets the vamp;
22   which combined form strong enforceable trade dress (the “Old Skool Trade
23   Dress”).
24      19.     Since its release in 1977, tens of millions of pairs of the Old Skool Shoes
25   have been sold in the United States.        The Old Skool Shoe originally gained
26   notoriety as the shoe of choice for skaters and other active sports enthusiasts, and
27   in more recent years, the shoe’s popularity has exploded with the general public,
28   including high-profile fashion designers, musicians, and celebrities. On account of
                                              7
                                          COMPLAINT
                                                                                    660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 8 of 38 Page ID #:8




 1   its pop culture popularity, the Old Skool Shoe has been the subject of numerous
 2   examples of unsolicited media coverage and featured in publications aimed at a
 3   broad selection of the public, including, among others, Transworld Skateboarding,
 4   Esquire, Complex, Business Insider, GQ, The Wall Street Journal and W
 5   Magazine.
 6      20.   The Old Skool Trade Dress is nonfunctional and distinctive, and the
 7   public recognizes and understands that the Old Skool Trade Dress distinguishes
 8   and identifies genuine Vans brand products.
 9      21.   As a result of Vans’ extensive use of the Old Skool Trade Dress, Vans
10   has built up and now owns extremely valuable goodwill that the Old Skool Trade
11   Dress embodies.
12      22.   The purchasing public has come to immediately and unmistakably
13   associate the Old Skool Trade Dress with Vans.
14      23.   The enormous popularity of the Old Skool Shoe has resulted in high-
15   profile collaborations with notable designers and fashion houses in the realm of
16   haute couture and street fashion, including brands such as Marc Jacobs, Stüssy,
17   Pendleton, and Supreme, further broadening the appeal of the classic designs.
18      24.   The Old Skool Shoe has also had a particularly rich history in the music
19   industry, as it is revered by band members in the rock and roll and punk music
20   scenes, in particular for its style and reputation. The Old Skool Shoe’s cult status
21   amongst musicians in turn led to the development of Vans’ band shoe program,
22   which was responsible for creating Old Skool designs dedicated to legendary
23   music groups like Slayer, Descendents, and Bad Religion, as well as Iron Maiden,
24   Slayer, Bad Brains, and Social Distortion.
25      25.   Vans also has a rich tradition of associating the Old Skool Shoe and its
26   other products with its signature checkerboard design. Consumers encountering
27   such a checkerboard design, especially when associated with footwear or
28   accessories sold alongside footwear, are even more likely to associate the products
                                            8
                                        COMPLAINT
                                                                                  660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 9 of 38 Page ID #:9




 1   with Vans.     Examples of Van’s products featuring the checkerboard design
 2   include:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
                             The Famous Side Stripe Trademark
21
22      26.     Since at least as early as the 1970s, Vans has used the Vans Side Stripe
23   Trademark as a distinctive design element on its footwear. Vans has expended
24   substantial time, money, and other resources in the developing, advertising, and
25   otherwise promoting the Side Stripe Trademark. As a result of these efforts,
26   consumers readily identify merchandise bearing the Side Stripe Trademark as
27   being high quality merchandise emanating from, sponsored by, or approved by
28   Vans. The Side Stripe Trademark has become well-known among consumers and
                                             9
                                         COMPLAINT
                                                                                 660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 10 of 38 Page ID #:10




 1    accordingly should be afforded tremendous strength. Examples of Vans’ footwear
 2    bearing the Side Stripe Trademark are depicted below.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17                 Examples of Vans’ Side Stripe Trademark on Footwear
18
19       27.   Vans is the owner of the Side Stripe Trademark and corresponding
20    United States Trademark Registration No. 2,177,772, issued on August 4, 1998, for
21    the placement of the Side Stripe Trademark on the Old Skool Shoe design, as
22    depicted below, for “footwear.”
23
24
25
26
27
28
                                           10
                                        COMPLAINT
                                                                                660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 11 of 38 Page ID #:11




 1
 2
 3
 4
 5
 6
 7
 8
 9
                                 U.S. Registration No. 2,177,772
10
11    An Affidavit has been filed pursuant to Sections 15 of the Lanham Act, 15 U.S.C.
12    § 1065, and this registration is incontestable. A copy of the Certificate of
13    Registration for this registration is attached as Exhibit A.
14       28.    Vans owns United States Trademark Registration No. 2,172,482, issued
15    on July 14, 1998, for the below-depicted shoe design incorporating the Side Stripe
16    Trademark, for “footwear.”
17
18
19
20
21
22
23
24
                                 U.S. Registration No. 2,172,482
25
26    An affidavit has been filed pursuant to Section 15 of the Lanham Act, 15 U.S.C. §
27    1065, and this registration is incontestable.        A copy of the Certificate of
28    Registration for this registration is attached as Exhibit B.
                                              11
                                           COMPLAINT
                                                                                 660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 12 of 38 Page ID #:12




 1       29.    Vans also owns United States Trademark Registration No. 2,170,961,
 2    issued July 7, 1998, for the below-depicted shoe design incorporating the Side
 3    Stripe Trademark, for “footwear.”
 4
 5
 6
 7
 8
 9
10                        U.S. Trademark Registration No. 2,170,961
11
12    An affidavit has been filed pursuant to Section 15 of the Lanham Act, 15 U.S.C. §
13    1065, and this registration is incontestable.        A copy of the Certificate of
14    Registration for this registration is attached as Exhibit C.
15       30.    Vans has further strengthened the Side Stripe Trademark by
16    incorporating the mark in many designs across its entire product range. Notably,
17    Vans prominently features the Vans Side Stripe Trademark in connection with
18    apparel products. Vans has expended substantial time, money, and other resources
19    in developing, advertising, and otherwise promoting the Side Stripe Trademark. As
20    a result of these efforts, consumers readily identify merchandise bearing the Side
21    Stripe Trademark as being of high quality and emanating from, sponsored by, or
22    approved by Vans. Examples of Vans’ apparel products bearing the Side Stripe
23    Trademark are depicted below.
24
25
26
27
28
                                              12
                                           COMPLAINT
                                                                                 660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 13 of 38 Page ID #:13




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         13
                                      COMPLAINT
                                                                            660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 14 of 38 Page ID #:14




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                 Examples of Vans’ Side Stripe Trademark on Apparel Products
13
14       31.   Vans is the owner of the Side Stripe Trademark and corresponding
15    United States Trademark Registration No. 4,442,122, issued on December 13,
16    2013 for “clothing, namely, T-shirts, shirts, sweatshirts, pants, shorts, denims,
17    sweater, jackets, belts, boxers, socks, scarves, underwear and swimwear; headgear,
18    namely, hats, caps and beanies.”
19
20
21
22
23
                                 U.S. Registration No. 4,442,122
24
25       A copy of the Certificate of Registration for this registration is attached as
26    Exhibit D.
27       32.   As a result of Vans’ extensive use of the Side Stripe Trademark, Vans
28    has built up and now owns extremely valuable goodwill embodied in the mark.
                                            14
                                         COMPLAINT
                                                                                 660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 15 of 38 Page ID #:15




 1       33.   The Side Stripe Trademark is a strong source identifier that has is
 2    uniquely associated with Vans and genuine Vans brand products.
 3                               Defendants’ Infringing Product
 4       34.   Upon information and belief, in August 2018, in an effort to “really amp
 5    up” its style credentials with young female consumers, Target launched its Wild
 6    Fable line as a “way to be more authentic and connect with” its target audience of
 7    millennials and Gen-Z shoppers. Farylrobin supplied Target with products for the
 8    Wild Fable line, including the Infringing Product:
 9
10             Vans’ Old Skool Shoe                Defendants’ Infringing Product
11
12
13
14
15
16
17
18       35.   Upon information and belief, the Infringing Product is a calculated and
19    intentional infringement of Vans’ footwear products bearing the Vans Trademarks
20    and Trade Dress and has been designed to confuse the purchasing public as to
21    source by deliberately incorporating the distinctive elements of the Vans
22    Trademarks and Trade Dress.
23       36.   In addition to copying the Vans Trademarks and Trade Dress, Defendants
24    also copy additional features of the Old Skool Shoe, which further shows their
25    intent to copy Vans’ products and trade on Vans’ reputation, including the classic
26    white-on-black color scheme and the overall shape and silhouette. Copying these
27    features in addition to the Vans Trademarks and Trade Dress also further increases
28    the likelihood that consumers will be confused and will improperly associate the
                                            15
                                         COMPLAINT
                                                                                 660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 16 of 38 Page ID #:16




 1    Infringing Product with Vans and its Trademarks and Trade Dress.
 2       37.   Defendants’ further increase the likelihood that consumers will be
 3    confused by promoting and selling the Infringing Product alongside goods bearing
 4    a checkerboard pattern, which is a signature design element on many authentic
 5    VANS products and which is strongly associated with Vans and the Old Skool
 6    Shoe. For example, in the following promotional photograph for the Wild Fable
 7    line, the model is holding a checkerboard bag next to the Infringing Product.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21       38.   Upon information and belief, search results for the term “women’s Vans
22    shoes” on the Target website include the Infringing Product.
23       39.   Target features the Infringing Product prominently on its website and in
24    its marketing of the Wild Fable line, with many of the photographs of Wild Fable
25    apparel showing models wearing the Infringing Product. For example:
26
27
28
                                            16
                                         COMPLAINT
                                                                                      660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 17 of 38 Page ID #:17




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23       40.   Upon information and belief, Target associates the Infringing Product
24    with skateboarding to further associate itself and its products with Vans and trade
25    on Vans’ history and its reputation for authenticity in skateboarding and street
26    culture. Target’s YouTube Channel includes videos promoting the Wild Fable
27    line, examples of which can be found at www.youtube.com/user/Target/. The
28    videos have a skateboarding theme, and include models wearing the Infringing
                                            17
                                         COMPLAINT
                                                                                  660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 18 of 38 Page ID #:18




 1    Product.    At least one model in the video is depicted wearing the Infringing
 2    Product while on a skateboard.      Indeed, particularly in the context of the
 3    promotional video, consumers are likely to believe that the model is wearing
 4    authentic Vans shoes.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16       41.     Consumers readily associate the Infringing Product with Vans.      For
17    example, Target’s own customers refer to the Infringing Product as “fake Vans” on
18    the Target website in the Ratings and Reviews section. For example:
19
20
21
22
23
24
25
26
27
28
                                           18
                                        COMPLAINT
                                                                                660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 19 of 38 Page ID #:19




 1    (emphasis added).
 2       42.    Furthermore, consumers will likely initially think that the Infringing
 3    Product is an authentic Old Skool Shoe. For example, in a video available at
 4    https://youtu.be/E0GVvaWhF_Q, a fashion blogger not only notes that the
 5    Infringing Product looks like an authentic Vans product and is a “Vans ‘knock-
 6    off[s],’” but also indicates that she was initially attracted to the shoes because they
 7    looked like Vans (“I looked and I was like, oh hey babe, knockoffs, and then I was
 8    like $15, you’re coming home with me.”). Therefore, the Infringing Product is
 9    also likely to cause initial interest confusion.
10       43.    Defendant Target has a long and prominent history of collaborating with
11    independent fashion labels that have cachet with Target’s customers. For example,
12    within the past ten years Target has collaborated with a range of high-end and
13    popular labels including Missoni, Jason Wu, Toms, Lilly Pulitzer, and Hunter.
14    Because Target has established a reputation with consumers for developing
15    collaborations with popular brands that include shoes, accessories, and clothing,
16    consumers will likely make the mistaken assumption that the Infringing Product is
17    in fact the result of a collaboration between Target and Vans.
18       44.    The Infringing Product is also likely to cause confusion under post-sale
19    conditions, as potential consumers observing Target customers wearing the
20    Infringing Product will likely mistakenly believe the Infringing Product is sold by
21    or associated with Vans. Indeed, as the Target promotional discussed in Paragraph
22    40 demonstrates, the Infringing Product is indistinguishable for authentic Vans’
23    Old Skool Shoes in typical post-sale conditions.
24       45.    Defendants are well aware of the extraordinary fame and strength of the
25    Vans Trademarks and Trade Dress and the incalculable goodwill embodied therein,
26    and Defendants, upon information and belief, were familiar with the Vans
27    Trademarks and Trade Dress when Defendants created, imported, and began
28    advertising and selling the Infringing Product.
                                               19
                                            COMPLAINT
                                                                                      660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 20 of 38 Page ID #:20




 1       46.    Upon information and belief, Defendants’ infringement is intended to
 2    trade on and misappropriate Vans’ well established reputation and extensive
 3    goodwill with Defendants’ target audience of millennial and Gen-Z shoppers.
 4       47.    Upon information and belief, Defendants’ copied the Vans Trademarks
 5    and Trade Dress not only because of the Old Skool Shoe’s extreme popularity
 6    among Defendants’ target consumers, but also to misappropriate Vans’ iconic
 7    reputation and cachet in pop-culture and street culture to lend unwarranted and
 8    instant credibility to its Wild Fable line of apparel and accessories upon its launch.
 9       48.    Defendants knowingly, willfully, and intentionally adopted and used a
10    substantially indistinguishable and confusingly similar imitation of the Vans
11    Trademarks and Trade Dress.
12       49.    Upon information and belief, Defendants intentionally designed and
13    manufactured the Infringing Product to mislead and deceive consumers into
14    believing it was manufactured, sold, authorized, or licensed by Vans.
15       50.    Upon information and belief, the Infringing Product is made of cheaper
16    and inferior quality materials than genuine Vans products.
17       51.    Because the Infringing Product is a confusingly similar imitation of
18    Vans’ footwear products and deliberately makes use of and mimics the Vans
19    Trademarks and Trade Dress, and because consumers readily associate the Vans
20    Trademarks and Trade Dress with Vans, both prospective and current consumers
21    encountering the Infringing Product are likely to be confused as to its source,
22    including at point of sale or under pre- and post-sale circumstances, and will
23    believe that the Infringing Product is designed, licensed, or authorized by Vans.
24    This likelihood of confusion and damage to Vans’ reputation as a result of the
25    Infringing Product’s inferior quality and cheaper construction is another source of
26    damage.
27       52.    Upon information and belief, Defendants intend to continue to design,
28    manufacture, advertise, promote, sell, or offer for sale the Infringing Product
                                             20
                                          COMPLAINT
                                                                                      660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 21 of 38 Page ID #:21




 1    unless otherwise restrained.
 2
 3                              FIRST CLAIM FOR RELIEF
 4                            (Federal Trade Dress Infringement)
 5       53.    Vans repeats and incorporates by reference the allegations of each of the
 6    preceding paragraphs.
 7       54.    Vans has used the Old Skool Trade Dress long prior to Defendants’
 8    marketing, distribution, offer for sale and sale of the Infringing Product.
 9       55.    Defendants’ use of confusingly similar imitations of the Old Skool Trade
10    Dress is likely to cause confusion, deception, and mistake by creating the false and
11    misleading impression that Defendants’ good is manufactured or distributed by
12    Vans, or is associated or connected with Vans, or has the sponsorship,
13    endorsement, or approval of Vans.
14       56.    Defendants have used marks confusingly similar to the Old Skool Trade
15    Dress in violation of 15 U.S.C. § 1125(a). Defendants’ activities have caused and,
16    unless enjoined by this court, will continue to cause a likelihood of confusion and
17    deception among members of the trade and purchasing public and injury to Vans’
18    goodwill and reputation as symbolized by the Old Skool Trade Dress, for which
19    Vans has no adequate remedy at law.
20       57.    Defendants’ actions demonstrate an intentional, willful, and malicious
21    intent to trade on the goodwill associated with the Old Skool Trade Dress Trade
22    Dress to Vans’ great and irreparable harm.
23       58.    Defendants have caused and are likely to continue causing substantial
24    injury to the public and to Vans, and Vans is entitled to injunctive relief and to
25    recover Defendants’ profits, actual damages, enhanced profits and damages, costs,
26    and reasonably attorneys’ fees under 15 U.S.C. §§ 1116, and 1117.
27
28
                                              21
                                           COMPLAINT
                                                                                    660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 22 of 38 Page ID #:22




 1                             SECOND CLAIM FOR RELIEF
 2                            (Federal Trademark Infringement)
 3       59.     Vans repeats and incorporates by reference the allegations of each of the
 4    preceding paragraphs.
 5       60.     Vans has used and registered the Side Stripe Trademark long prior to
 6    Defendants’ marketing, distribution, offer for sale and sale of the Infringing
 7    Product.
 8       61.     Defendants’ use of confusingly similar imitations of the Side Stripe
 9    Trademark is likely to cause confusion, deception, and mistake by creating the
10    false and misleading impression that Defendants’ Infringing Product is
11    manufactured or distributed by Vans, or is associated or connected with Vans, or
12    has the sponsorship, endorsement, or approval of Vans.
13       62.     Defendants have used marks confusingly similar to the Side Stripe
14    Trademark in violation of 15 U.S.C. §§ 1114 and 1125(a). Defendants’ activities
15    have caused and, unless enjoined by this court, will continue to cause a likelihood
16    of confusion and deception among members of the trade and purchasing public and
17    injury to Vans’ goodwill and reputation as symbolized by the Side Stripe
18    Trademark, for which Vans has no adequate remedy at law.
19       63.     Defendants’ actions demonstrate an intentional, willful, and malicious
20    intent to trade on the goodwill associated with the Side Stripe Trademark to Vans’
21    great and irreparable harm.
22       64.     Defendants have caused and are likely to continue causing substantial
23    injury to the public and to Vans, and Vans is entitled to injunctive relief and to
24    recover Defendants’ profits, actual damages, enhanced profits and damages, costs,
25    and reasonably attorneys’ fees under 15 U.S.C. §§ 1114, 1116, and 1117.
26
27
28
                                             22
                                          COMPLAINT
                                                                                   660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 23 of 38 Page ID #:23




 1                              THIRD CLAIM FOR RELIEF
 2                               (Federal Unfair Competition)
 3       65.    Vans repeats and incorporates by reference the allegations of each of the
 4    preceding paragraphs.
 5       66.    Defendants’ use of confusingly similar imitations of the Vans
 6    Trademarks and Trade Dress has caused and is likely to cause confusion,
 7    deception, and mistake by creating the false and misleading impression that
 8    Defendants’ Infringing Product manufactured or distributed by Vans, or is
 9    affiliated, connected, or associated with Vans, or has the sponsorship,
10    endorsement, or approval of Vans.
11       67.    Defendants have made false representations, false descriptions, and false
12    designations of its goods in violation of 15 U.S.C. § 1125(a). Defendants’ activities
13    have caused and, unless enjoined by this Court, will continue to cause a likelihood
14    of confusion and deception of members of the trade and purchasing public and
15    injury to Vans’ goodwill and reputation as symbolized by the Vans Trademarks
16    and Trade Dress, for which Vans has no adequate remedy at law.
17       68.    Defendants’ actions demonstrate an intentional, willful, and malicious
18    intent to trade on the goodwill associated with the Vans Trademarks and Trade
19    Dress to Vans’ great and irreparable harm.
20       69.    Defendants’ conduct has caused, and is likely to continue causing,
21    substantial injury to the public and to Vans. Vans is entitled to injunctive relief and
22    to recover Defendants’ profits, actual damages, enhanced profits and damages,
23    costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116, and 1117.
24
25                            FOURTH CLAIM FOR RELIEF
26                   (California Unfair and Deceptive Trade Practices)
27       70.    Vans repeats and incorporates by reference the allegations of each of the
28    preceding paragraphs.
                                             23
                                          COMPLAINT
                                                                                      660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 24 of 38 Page ID #:24




 1       71.    Defendants are intentionally and in bad faith passing off their Infringing
 2    Product as a product of Vans, causing a likelihood of confusion or
 3    misunderstanding as to the source, sponsorship, or approval of Defendants’
 4    Infringing Product, causing a likelihood of confusion as to Defendants’ affiliation,
 5    connection, or association with Vans, and otherwise damaging the public.
 6       72.    Defendants’ conduct constitutes unfair and deceptive acts or practices in
 7    the course of a business, trade, or commerce in violation of the unfair and
 8    deceptive trade practices statute of California Business and Professions Code
 9    §17200.
10       73.    Defendants’ deceptive trade practices have caused and are likely to cause
11    substantial injury to the public and to Vans. Vans is therefore entitled to injunctive
12    relief and to recover damages and, if appropriate, punitive damages, costs, and
13    reasonable attorneys’ fees.
14
15                              FIFTH CLAIM FOR RELIEF
16          (Common Law Trademark Infringement and Unfair Competition)
17       74.    Vans repeats and incorporates by reference the allegations of each of the
18    preceding paragraphs.
19       75.    Due to its over forty years of continuous use, Vans owns valid and
20    enforceable common law rights in the Vans Trademarks and Trade Dress.
21       76.    Defendants’ acts constitute common law trademark infringement and
22    unfair competition, and have created and will continue to create, unless restrained
23    by this Court, a likelihood of confusion to the irreparable injury of Vans. Vans has
24    no adequate remedy at law for this injury.
25       77.    Upon information and belief, Defendants acted with full knowledge of
26    Vans’ use of, and common law rights in, the Vans Trademarks and Trade Dress
27    and without regard to the likelihood of confusion of the public created by
28    Defendants’ activities.
                                             24
                                          COMPLAINT
                                                                                     660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 25 of 38 Page ID #:25




 1       78.   Defendants’ actions demonstrate an intentional, willful, and malicious
 2    intent to trade on the goodwill associated with the Vans Trademarks and Trade
 3    Dress to the great and irreparable injury of Vans.
 4       79.   As a result of Defendants’ acts, Vans has been damaged in an amount not
 5    yet determined or ascertainable. At a minimum, however, Vans is entitled to
 6    injunctive relief, and to an accounting of Vans’ profits, damages, and costs.
 7    Further, in light of the deliberately fraudulent and malicious use of confusingly
 8    similar imitations of Vans Trademarks and Trade Dress, and the need to deter
 9    Defendants from engaging in similar conduct in the future, Vans is entitled to
10    punitive damages.
11
12                                 PRAYER FOR RELIEF
13       WHEREFORE, Vans prays that:
14       1.    Defendants and all of their agents, officers, employees, representatives,
15    successors, assigns, attorneys, and all other person acting for, with, by, through, or
16    under authority from Defendants, or in concert or participation with Defendants,
17    and each of them, be enjoined both preliminarily and permanently from:
18             a. using the Vans Trademarks and Trade Dress or any copy,
19                 reproduction, colorable imitation, or simulation of the Vans
20                 Trademarks and Trade Dress on or in connection with Defendants’
21                 goods;
22             b. using any trademark, name, logo, design, or source designation of any
23                 kind or in connection with Defendants’ goods or services that is a
24                 copy, reproduction, colorable imitation, or simulation of, or
25                 confusingly similar to any of Vans’ trademarks, trade dress, names, or
26                 logs, including, but not limited to, the Vans Trademarks and Trade
27                 Dress;
28             c. using any trademark, name, logo, design, or source designation of any
                                             25
                                          COMPLAINT
                                                                                     660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 26 of 38 Page ID #:26




 1                 kind on or in connection with Defendants’ goods that is likely to cause
 2                 confusion, mistake, deception, or public misunderstanding that such
 3                 goods or services are produced or provided by Vans, or are sponsored
 4                 or authorized by Vans, or are in any way connected or related to Vans;
 5              d. passing off, palming off, or assisting in passing off or palming off
 6                 Defendants’ Infringing Product as that of Vans, or otherwise
 7                 continuing any and all acts of unfair competition as alleged in this
 8                 Complaint; and
 9              e. manufacturing,     distributing,   importing,   advertising,   promoting,
10                 offering for sale, or selling the Infringing Product or other similar
11                 goods.
12       2.     Defendants be ordered to cease offering for sale, marketing, promoting,
13    and selling, to remove from their retail stores, and to recall all products under or
14    bearing a confusingly similar imitation of the Vans Trademarks and Trade Dress,
15    including, but not limited to, the Infringing Product, which is in Defendants’
16    possession or has been shipped by Defendants or under their authority, to any
17    customer, including, but not limited to, any wholesaler, distributor, retailer,
18    consignor, or marketer, and also to deliver to each customer a copy of this Court’s
19    order as it relates to said injunctive relief against Defendants;
20       3.     Defendants be ordered to deliver up for impoundment and for destruction
21    all footwear, apparel, bags, boxes, labels, tags, signs, packages, receptacles,
22    advertising, sample books, promotional materials, stationary, or other materials in
23    the possession, custody or under the control of Defendants that are found to adopt
24    or infringe any of Vans trademarks or trade dress, including, but not limited to, the
25    Vans Trademarks and Trade Dress, or that otherwise unfairly compete with Vans
26    and its products;
27       4.     Defendants be compelled to account to Vans for any and all profits
28    derived by Defendants from the sale or distribution of Infringing Product as
                                              26
                                           COMPLAINT
                                                                                     660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 27 of 38 Page ID #:27




 1    described in this Complaint;
 2       5.    Vans be awarded all damages caused by the acts forming the basis of this
 3    Complaint;
 4       6.    Based on Defendants’ knowing and intentional use of the Vans
 5    Trademarks and Trade Dress and confusingly similar imitations of the Vans
 6    Trademarks and Trade Dress, the damages awarded be trebled and the award of
 7    Defendants’ profits be enhanced as provided for by 15 U.S.C. § 1117(a) and (b).
 8       7.    Defendants be required to pay to Vans the costs and reasonable
 9    attorneys’ fees incurred by Vans in this action pursuant to 15 U.S.C. § 117(a) and
10    California Business and Professions Code §17200;
11       8.    Vans be awarded prejudgment and post-judgment interest on all
12    monetary awards; and
13       9.    Vans have such other and further relief as this Court may deem just.
14
15
      DATED: December 20, 2018             VANS, INC. and VF OUTDOOR, LLC
16
17                                         By their Attorneys
18
19
20
                                     By:   /s/Greg Nylen
                                           Greg Nylen
21                                         Kevin Abbott
22                                         LOBB & PLEWE, LLP
                                           4160 Temescal Canyon Rd., Suite 202
23
                                           Corona, CA 92883
24
                                           James Donoian (pro hac vice forthcoming)
25
                                           Aya Cieslak-Tochigi (pro hac vice
26                                         forthcoming)
27                                         McCarter & English, LLP
                                           825 Eighth Avenue, 31st Floor
28                                         New York, NY 10019
                                           27
                                        COMPLAINT
                                                                                  660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 28 of 38 Page ID #:28




 1
 2                                       Keith Toms (pro hac vice forthcoming)
                                         Quincy Kayton (pro hac vice forthcoming)
 3                                       McCarter & English, LLP
 4                                       265 Franklin St.
                                         Boston, MA 02140
 5
 6                                       Aaron Y. Silverstein
 7
                                         Saunders & Silverstein LLP
                                         14 Cedar Street, Suite 224
 8                                       Amesbury, MA 01913
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         28
                                      COMPLAINT
                                                                            660263.doc
     Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 29 of 38 Page ID #:29




 1                              DEMAND FOR JURY TRIAL
 2              Pursuant to Federal Rule 38(b), Vans hereby demands a jury trial on all
 3    issues so triable that are raised by this Complaint.
 4
 5
 6    DATED: December 20, 2018                VANS, INC. and VF OUTDOOR, LLC
 7                                            By their Attorneys
 8
 9
10                                     By:    /s/ Greg Nylen
                                              Greg Nylen
11
                                              Kevin Abbott
12                                            LOBB & PLEWE, LLP
13
                                              4160 Temescal Canyon Rd., Suite 202
                                              Corona, CA 92883
14
15                                            James Donoian (pro hac vice pending)
                                              Aya Cieslak-Tochigi (pro hac vice
16
                                              forthcoming)
17                                            McCarter & English, LLP
                                              825 Eighth Avenue, 31st Floor
18
                                              New York, NY 10019
19
20                                            Keith Toms (pro hac vice pending)
                                              Quincy Kayton (pro hac vice pending)
21                                            McCarter & English, LLP
22                                            265 Franklin St.
                                              Boston, MA 02140
23
24                                            Aaron Y. Silverstein (pro hac vice pending)
25                                            Saunders & Silverstein LLP
                                              14 Cedar Street, Suite 224
26                                            Amesbury, MA 01913
27
28
                                              29
                                           COMPLAINT
                                                                                   660263.doc
Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 30 of 38 Page ID #:30




                           EXHIBIT A




                                      30                           EXHIBIT A
Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 31 of 38 Page ID #:31




                                      31                           EXHIBIT A
Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 32 of 38 Page ID #:32




                           EXHIBIT B




                                      32                           EXHIBIT B
Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 33 of 38 Page ID #:33




                                      33                           EXHIBIT B
Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 34 of 38 Page ID #:34




                           EXHIBIT C




                                      34                           EXHIBIT C
Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 35 of 38 Page ID #:35




                                      35                           EXHIBIT C
Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 36 of 38 Page ID #:36




                           EXHIBIT D




                                      36                           EXHIBIT D
Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 37 of 38 Page ID #:37




                                      37                           EXHIBIT D
Case 8:18-cv-02258-RGK-ADS Document 1 Filed 12/20/18 Page 38 of 38 Page ID #:38




                                      38                           EXHIBIT D
